Case 3:06-bk-30009-MFW Doc 4855-9 Filed 07/20/21 Entered 07/20/21 12:07:04
  Desc Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 1 of 4



        UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                       BANKRUPTCY DIVISION



                               COMPLAINT

   FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
 INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
    CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                              EXHIBIT 9

Acting Commissioner White’s December 27, 2011 Correspondence
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042 Doc 4855-9 #:Filed
                            Document    1-14 07/20/21    EnteredPage
                                               Filed: 04/20/12   07/20/21 12:07:04
                                                                     1 of 3
  Desc Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 2 of 4
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042 Doc 4855-9 #:Filed
                            Document    1-14 07/20/21    EnteredPage
                                               Filed: 04/20/12   07/20/21 12:07:04
                                                                     2 of 3
  Desc Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 3 of 4
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042 Doc 4855-9 #:Filed
                            Document    1-14 07/20/21    EnteredPage
                                               Filed: 04/20/12   07/20/21 12:07:04
                                                                     3 of 3
  Desc Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 4 of 4
